       Case 4:21-cr-00098 Document 1 Filed on 03/04/21 in TXSD Page 1 of 4
                                                                                 United States Courts
                                                                               Southern District of Texas
                                                                                        FILED
                                                                                    March 04, 2021
                             UNITED STATES DISTRICT COURT Nathan Ochsner, Clerk of Court
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
vs.                                                    §      CRIMINAL NO.           4:21cr98
                                                       §
STEPHEN BROUSSARD                                      §


                                    CRIMINAL INDICTMENT


THE GRAND JURY CHARGES THAT:

                                         INTRODUCTION

      At all times material to this Indictment:

1.    The term "minor" is defined, pursuant to Title 18, United States Code, Section 2256(1), as

      "any person under the age of eighteen years."

2.    The term “child pornography,” for purposes of this Indictment, is defined, pursuant to Title

      18, United States Code, Section 2256(8)(A), as:

      "any visual depiction, including any photograph, film, video, picture, or computer or
      computer-generated image or picture, whether made or produced by electronic, mechanical,
      or other means, of sexually explicit conduct, where -

      (A)      the production of such visual depiction involves the use of a minor engaged in
            sexually explicit conduct.”

3.    The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,

      Section 2256(2)(A), as any:

      "actual or simulated -
      (i)     sexual intercourse, including genital [to] genital, oral [to] genital, anal [to] genital, or
              oral [to] anal, whether between persons of the same or opposite sex; [or]
      (ii)    bestiality; [or]
      (iii) masturbation; [or]

                                                   1
        Case 4:21-cr-00098 Document 1 Filed on 03/04/21 in TXSD Page 2 of 4




       (iv)    sadistic or masochistic abuse; or
       (v)     [the] lascivious exhibition of the anus, genitals or pubic area of any person."

4.     The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)

       and 1030(e)(1), as any:

       "electronic, magnetic, optical, electrochemical, or other high speed data processing device
       performing logical, arithmetic, or storage functions, and includes any data storage facility or
       communications facility directly related to or operating in conjunction with such device, but
       such term does not include an automated typewriter or typesetter, a portable hand held
       calculator or other similar device."

5.     The term "producing", for purposes of this Indictment, is defined, pursuant to Title 18,

       United States Code, Section 2256(3) and case law, as:

       “producing, directing, manufacturing, issuing, publishing or advertising” and includes
       downloading or copying visual depictions from another source.

6.     The term "visual depiction" is defined, pursuant to Title 18, United States Code, Section

       2256(5), as including, but is not limited to, any:

       “undeveloped film and videotape, [and] data stored on computer disk or by electronic means
       which is capable of conversion into a visual image.”


                                             COUNT ONE
                                 (Distribution of Child Pornography)

       On or about May 8, 2019, within the Southern District of Texas, and elsewhere,

                                     STEPHEN BROUSSARD,

defendant herein, did knowingly distribute material that contains child pornography using any means

and facility of interstate and foreign commerce.

       In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).


                                                   2
         Case 4:21-cr-00098 Document 1 Filed on 03/04/21 in TXSD Page 3 of 4




                                           COUNT TWO
                                 (Possession of Child Pornography)

      On or about July 31, 2019, within the Southern District of Texas,

                                     STEPHEN BROUSSARD,

defendant herein, did knowingly possess material that contained images/videos of child

pornography, which had been shipped and transported using any means and facility of interstate and

foreign commerce, or which were produced using materials which have been mailed, shipped, and

transported in and affecting interstate and foreign commerce, by any means, including by computer,

which contained still images and videos of child pornography.

       In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).



                                        NOTICE OF FORFEITURE
                                           18 U.S.C. ' 2253(a)

       Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States

gives the defendant notice that in the event of conviction for the offenses charged in Counts One and

Two of the Indictment, the United States will seek to forfeit all property, real and personal,

constituting or traceable to gross profits or other proceeds obtained from the offenses charged in

Counts One and Two; and all property, real and personal, used or intended to be used to commit or

to promote the commission of the offenses charged in Counts One and Two, or any property

traceable to such property, including, but not limited to, the following:

                       Dell Inspiron Laptop, MacBook Computer, HP Laptop
                       iPhone 8, iPhone 6
                       Western Digital HDD, 2 Seagate HDDs

                                                   3
       Case 4:21-cr-00098 Document 1 Filed on 03/04/21 in TXSD Page 4 of 4




                                               A True Bill:

                                                 Original Signature on File
                                               __________________________
                                               Grand Jury Foreperson



      JENNIFER B. LOWERY
      Acting United States Attorney




By:
      _____________________
       Sherin S. Daniel
      Assistant United States Attorney
      713-805-6517




                                         4
